      Case 1:18-cv-01638-EGS Document 36 Filed 09/16/19 Page 1 of 36



                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


 RINAT AKHMETSHIN,

                  Plaintiff,
                                         No. 18-cv-1638 (EGS)
 v.

 WILLIAM BROWDER,

                  Defendant.


                          MEMORANDUM OPINION

      Plaintiff Rinat Akhmetshin (“Mr. Akhmetshin”), a dual

citizen of Russia and the United States, brings this defamation

action against Defendant William Browder (“Mr. Browder”), a

British foreign national. Mr. Akhmetshin alleges that Mr.

Browder’s lobbying efforts in the United States led to the

enactment of the Russia and Moldova Jackson–Vanik Repeal and

Sergei Magnitsky Rule of Law Accountability Act of 2012

(“Magnitsky Act”), Pub. L. No. 112–208, 126 Stat. 1496. Mr.

Akhmetshin claims that Mr. Browder identified him as a threat to

Mr. Browder’s lobbying efforts, and that Mr. Browder later

defamed him by stating that Mr. Akhmetshin is a Russian spy. Mr.

Akhmetshin asserts that Mr. Browder made that claim in four

defamatory and false statements—two statements on his Twitter

account, another statement during a televised interview, and one

quote in a news article.
      Case 1:18-cv-01638-EGS Document 36 Filed 09/16/19 Page 2 of 36



     Mr. Browder moves to dismiss the Complaint pursuant to

Rules 12(b)(2) and 12(b)(6) of the Federal Rules of Civil

Procedure. Mr. Browder separately moves to dismiss under the

District of Columbia’s Anti-Strategic Lawsuits Against Public

Participation Act (“Anti-SLAPP Act”). Upon careful consideration

of the motions, the responses, the replies thereto, the

applicable law, and the entire record herein, the Court

concludes that it lacks personal jurisdiction over Mr. Browder,

and that Mr. Akhmetshin is not entitled to jurisdictional

discovery. Therefore, the Court GRANTS Mr. Browder’s Motion to

Dismiss for lack of personal jurisdiction under Rule 12(b)(2),

DENIES Mr. Browder’s Motion to Dismiss under the Anti-SLAPP Act,

DENIES Mr. Akhmetshin’s request for jurisdictional discovery,

and DISMISSES WITHOUT PREJUDICE this case.

I.   Background

       A. Factual Background

     The following facts—drawn from the Complaint and documents

incorporated by reference therein—are assumed to be true. See

Banneker Ventures, LLC v. Graham, 798 F.3d 1119, 1129 (D.C. Cir.

2015). Mr. Browder is a British citizen who renounced his U.S.

citizenship in 1998. Compl., ECF No. 1 at 2 ¶ 10. 1 At some point,




1 When citing electronic filings throughout this Opinion, the
Court cites to the ECF page number, not the page number of the
filed document.
                                    2
     Case 1:18-cv-01638-EGS Document 36 Filed 09/16/19 Page 3 of 36



Mr. Browder moved to Russia where he founded Hermitage Capital

Management (“Hermitage”). Id. at 4 ¶ 18. Hermitage, one of the

largest Russian hedge funds, has amassed over $4 billion in

assets. Id. In 2008, Russian authorities detained an auditor for

Hermitage’s law firm, Sergei Magnitsky (“Mr. Magnitsky”), who,

in 2009, died in a Russian prison. Id. at 4 ¶¶ 19-20. Mr.

Browder maintains that “Russian prison guards killed [Mr.]

Magnitsky because [Mr.] Magnitsky discovered that Russian

government officials and members of organized crime had

perpetrated a tax fraud scheme using the identities of several

Hermitage portfolio companies (the ‘Hermitage Tax Refund

Scheme’).” Id. at 4 ¶ 21.

     Mr. Browder started a lobbying campaign after Mr.

Magnitsky’s death. See id. at 4 ¶¶ 22-24. Mr. Browder “engaged

numerous lobbying and public relations firms in Washington D.C.;

met with members of Congress and their staff, including Senators

Benjamin Cardin and John McCain in Washington D.C.; and

testified in congressional hearings to advance his narrative

about [Mr.] Magnitsky and the Hermitage Tax Refund Scheme.” Id.

at 4 ¶ 23. Mr. Browder eventually wrote a book, Red Notice,

“purport[ing] to tell the truth about the Hermitage Tax Refund

Scheme and the Magnitsky affair.” Id. at 11 ¶ 60.

     On December 14, 2012, Congress passed the Magnitsky Act,

id. at 4 ¶ 24, authorizing the President to impose sanctions

                                   3
      Case 1:18-cv-01638-EGS Document 36 Filed 09/16/19 Page 4 of 36



against certain individuals who committed human rights

violations, including those individuals responsible for the

detention, abuse, or death of Mr. Magnitsky, id. at 5 ¶ 26. 2 In

response, Russia implemented a ban on U.S. citizens adopting

Russian orphans. Id. at 5 ¶ 27. Soon thereafter, Mr. Akhmetshin

began working for a newly-formed lobbying organization aimed to

restart “Russian adoptions in America by, among other things,

removing [Mr.] Magnitsky’s name from the Magnitsky Act.” Id. at

6 ¶ 34. The lobbying organization was formed based on Mr.

Akhmetshin’s interest in educating the public about “[Mr.]

Browder’s version of [the] events” regarding the passage of the

Magnitsky Act. Id. at 6 ¶ 33. Mr. Akhmetshin became convinced

that Congress enacted the Magnitsky Act based on falsehoods. Id.


2 Congress made the following factual findings related to Mr.
Magnitsky’s death:
     On July 6, 2011, Russian President Dimitry Medvedev’s
     Human Rights Council announced the results of its
     independent investigation into the death of [Mr.]
     Magnitsky. The Human Rights Council concluded that [Mr.]
     Magnitsky’s arrest and detention was illegal; he was
     denied access to justice by the courts and prosecutors
     of the Russian Federation; he was investigated by the
     same law enforcement officers whom he had accused of
     stealing   Hermitage   Fund   companies   and   illegally
     obtaining a fraudulent $230,000,000 tax refund; he was
     denied necessary medical care in custody; he was beaten
     by [eight] guards with rubber batons on the last day of
     his life; and the ambulance crew that was called to treat
     him as he was dying was deliberately kept outside of his
     cell for one hour and [eighteen] minutes until he was
     dead.
Magnitsky Act, Pub. L. No. 112-208, § 402(a)(8), 126 Stat. 1496,
1503.
                                    4
      Case 1:18-cv-01638-EGS Document 36 Filed 09/16/19 Page 5 of 36



at 6 ¶ 32.

     Before embarking on his lobbying campaign, Mr. Akhmetshin

learned that Mr. Browder was the “driving force behind [a]

lawsuit” in the United States District Court for the Southern

District of New York involving a group of Russian officials and

individuals responsible for stealing documents from Hermitage’s

investment fund, id. at 5 ¶ 29, and that the documents produced

during discovery in that case led him to “question [Mr.]

Browder’s version of events concerning the Hermitage Tax Refund

Scheme and [Mr.] Magnitsky’s death[,]” id. at 6 ¶ 31. 3 In April

2016, Mr. Akhmetshin became a “registered lobbyist,” crafting a

counternarrative to the factual findings set forth in the

Magnitsky Act. Id. at 6-7 ¶¶ 35-37. Mr. Akhmetshin is a resident

of the District of Columbia, id. at 2 ¶ 9, where he worked as a

lobbyist, id. at 11 ¶ 66. In June 2016, Mr. Akhmetshin organized

a screening in the District for a documentary that challenged


3 The Court takes judicial notice of the proceedings in United
States v. Prevezon Holdings Ltd., et al., Civil Action No. 13-
6326-WHP (S.D.N.Y.) and the subsequent appeal. See Pearson v.
District of Columbia, 644 F. Supp. 2d 23, 45 n.19 (D.D.C. 2009),
aff’d, 377 F. App’x 34 (D.C. Cir. 2010). A law firm retained Mr.
Akhmetshin as a consultant to review and analyze certain
documents in a civil forfeiture action in the Southern District
of New York. Compl., ECF No. 1 at 5 ¶ 28, 6 ¶ 30. In that case,
the government alleged that “Prevezon Holdings Ltd. and related
entities (‘Prevezon’) . . . laundered a portion of the
purportedly ill-gotten gains from the Hermitage Tax Refund
Scheme through certain New York real estate.” Id. at 5 ¶ 28; see
also United States v. Prevezon Holdings Ltd., 839 F.3d 227, 230
(2d Cir. 2016).
                                    5
      Case 1:18-cv-01638-EGS Document 36 Filed 09/16/19 Page 6 of 36



the accuracy of the Magnitsky Act’s findings. Id. at 7 ¶ 37. In

July 2016, Mr. Browder “caused Hermitage to submit a letter to

the Department of Justice . . . alleging that [Mr.] Akhmetshin

and others had violated the Foreign Agent Registration Act.” Id.

at 7 ¶ 39. 4 Mr. Browder later “identified [Mr.] Akhmetshin as a

rival and a threat to his lobbying efforts, upon information and

belief, [Mr.] Browder then defamed [Mr.] Akhmetshin by falsely

stating to reporters and others that [Mr.] Akhmetshin is a

Russian spy.” Id. at 8 ¶ 43. 5


4 The Complaint refers to the “Hermitage Letter,” see Compl., ECF
No. 1 at 7 ¶¶ 39-41, and Mr. Browder attaches the July 15, 2016
letter as an exhibit to his motion to dismiss, see Ex. E, Def.’s
Mot. to Dismiss, ECF No. 20-9 at 2-15. The Court considers the
Hermitage Letter in deciding Mr. Browder’s motion to dismiss.
See Vanover v. Hantman, 77 F. Supp. 2d 91, 98 (D.D.C. 1999)
(“[W]here a document is referred to in the complaint and is
central to plaintiff’s claim, such a document attached to the
motion papers may be considered without converting the motion to
one for summary judgment.”), aff’d, 38 F. App’x 4 (D.C. Cir.
2002).
5 The Court takes judicial notice of letters from United States
Senator Charles E. Grassley, the former Chairman of the Senate
Judiciary Committee, regarding Mr. Akhmetshin’s alleged ties to
Russian intelligence. See, e.g., South Carolina v. United
States, No. 1:16-CV-00391-JMC, 2017 WL 976298, at *5 (D.S.C.
Mar. 14, 2017) (taking judicial notice of a letter from U.S.
senators to the Secretary of Energy); Def.’s Mot. to Dismiss,
ECF No. 20 at 13 n.4, 17 (showing that Senator Grassley’s three
letters were dated March 31, 2017, April 4, 2017, and July 11,
2017, respectively, and the letters were published on the
Senate’s website); Pl.’s Opp’n, ECF No. 22 at 15. For instance,
Senator Grassley wrote that “Mr. Akhmetshin is a Russian
immigrant to the U.S. who has admitted having been a ‘Soviet
counterintelligence officer.’” Letter from Sen. Grassley to John
Kelly, Sec’y, U.S. Dept. of Homeland Sec., at 1 (April 4, 2017)
(quoting Isaac Arnsdorf, FARA Complaint Alleges Pro-Russian
Lobbying, POLITICO (Dec. 8, 2016)),
                                    6
      Case 1:18-cv-01638-EGS Document 36 Filed 09/16/19 Page 7 of 36



       B. The Four Alleged Defamatory Statements

     According to Mr. Akhmetshin, “[Mr.] Browder directed [four]

defamatory statements about [Mr.] Akhmetshin at the District of

Columbia.” Id. at 11 ¶ 63. In July 2017, news media outlets

widely reported that Mr. Akhmetshin and others met with Donald

Trump, Jr., at Trump Tower in New York on June 9, 2016. Id. at 8

¶ 45. On July 14, 2017, Mr. Browder posted two tweets on his

personal Twitter account. Id. at 8 ¶¶ 48-49. First, Mr. Browder

tweeted: “Huge development in the Veselnitskaya/Trump Jr story.

Russian GRU officer Rinat Akhmetshin was also present.” Id. at 8

¶ 48 (emphasis added); see also Ex. A, Decl. of Melissa Shube

(“Shube Decl.”), ECF No. 20-5 at 2-7. 6 Mr. Browder then shared a


https://www.judiciary.senate.gov/imo/media/doc/2017-04-
04%20CEG%20to%20DHS%20(Akhmetshin%20Information)%20with%20attach
ment.pdf. Senator Grassley requested certain information about
Mr. Akhmetshin’s background from the United States Department of
Homeland Security. Id. at 2. In his opposition brief, Mr.
Akhmetshin argues that Senator Grassley wrote those letters in
response to Mr. Browder’s “baseless allegations” in the
Hermitage Letter. Pl.’s Opp’n, ECF No. 22 at 15. But Mr.
Akhmetshin does not dispute that the Courthouse News Service
published an article in November 2015 about a state action
against him that was later dismissed. See Pl.’s Opp’n, ECF No.
19 n.11. The article stated: (1) Mr. Akhmetshin was “accused of
being a former Soviet spy”; and (2) a “law firm then hired
alleged former Soviet military counterintelligence officer Renit
Akhmetshin to conduct an illegal hacking campaign, according to
a lawsuit filed by the mining company on Nov. 12 in New York
County Supreme Court.” Nick Rummell, Mining Company Says
Law Firm Hacked It, Courthouse News Service (Nov. 16, 2015),
https://www.courthousenews.com/mining-company-sayslaw-firm-
hacked-it/.
6 According to Mr. Akhmetshin, “[t]he Russian GRU, or Main
Intelligence Directorate, is the Russian Federation’s foreign
                                    7
      Case 1:18-cv-01638-EGS Document 36 Filed 09/16/19 Page 8 of 36



hyperlink to the NBC News article entitled “Former Soviet

counterintelligence officer at meeting With Donald Trump Jr. and

Russian lawyer” in that tweet. Ex. A, ECF No. 20-5 at 2. More

than one hour later, Mr. Browder issued a second statement,

tweeting that “Russian intelligence asset Rinat Akhmetshin

confirms he was in the meeting with Trump Jr[,]” and sharing a

hyperlink to an Associated Press (“AP”) article in that Twitter

post. Compl., ECF No. 1 at 8 ¶ 49 (emphasis added); see also Ex.

B, Shube Decl., ECF No. 20-6 at 2-12. 7

     On the same day, the website Business Insider published an

article entitled “A Soviet military officer turned lobbyist

attended the Trump Jr. meeting – and there may have been a 6th

person, too.” Ex. C, Shube Decl., ECF No. 20-7 at 2. That

article included a quote from Mr. Browder: “So in my opinion you

had a member of Putin’s secret police directly meeting with the

son of the future next president of the United States asking to




intelligence agency.” Compl., ECF No. 1 at 9 n.1.
7 Mr. Akhmetshin’s Complaint incorporates by reference the NBC
News and AP articles in Mr. Browder’s tweets. See Klayman v.
Obama, 125 F. Supp. 3d 67, 74 n.7 (D.D.C. 2015) (“The Court may
consider [a news] article on a motion to dismiss because it is
incorporated by reference into the Complaint.”). The Court takes
judicial notice of the existence of those news articles. See
Sandza v. Barclays Bank PLC, 151 F. Supp. 3d 94, 113 (D.D.C.
2015) (citing Wash. Post v. Robinson, 935 F.2d 282, 291 (D.C.
Cir. 1991)).

                                    8
      Case 1:18-cv-01638-EGS Document 36 Filed 09/16/19 Page 9 of 36



change US sanctions policy crucial to Putin.” Id. 8 According to

Mr. Akhmetshin, “[Mr.] Browder intended his [third] statement to

be interpreted as a statement of fact that [Mr.] Akhmetshin was

‘a member of Putin’s secret police.’” Compl., ECF No. 1 at 9 ¶

50. Finally, Mr. Browder made the fourth statement in an

interview on CBS This Morning on July 18, 2017. Id. at 9 ¶ 51.

Mr. Browder stated that “[Natalia Veselnitskaya] then hires this

guy Rinat Akhmetshin, who is a – by all accounts, some kind of

shady former Soviet spy, current spy operator in Washington.”

Id. (emphasis added). Mr. Browder also stated that “[Mr.

Akhmetshin] then organizes a full-on lobbying campaign hiring

the top lobbyists, the top law firms, the top PR firms, to try

to get rid of this Magnitsky Act.” Def.’s Mot. to Dismiss, ECF

No. 20 at 24 (quoting Ex. D, Shube Decl., ECF No. 20-8 at 1).




8 The Business Insider article, in pertinent part, states:
     NBC News initially declined to name Akhmetshin as the
     lobbyist who attended with [Natalia] Veselnitskaya. But
     William Browder, the founder of the investment advisory
     firm Hermitage Capital who spearheaded the Magnitsky
     Act, told Business Insider that there was “only one
     person” who fit the profile described by NBC News.
     Browder added that Akhmetshin’s presence was highly
     significant. “In the world of Russian intelligence,
     there is no such thing as a ‘former intelligence
     officer,’” he said. “So in my opinion you had a member
     of Putin’s secret police directly meeting with the son
     of the future next president of the United States asking
     to change US sanctions policy crucial to Putin.”
Ex. C, Shube Decl., ECF No. 20-7 at 2-3.
                                    9
     Case 1:18-cv-01638-EGS Document 36 Filed 09/16/19 Page 10 of 36



       C. Procedural History

     On July 12, 2018, Mr. Akhmetshin filed this lawsuit,

asserting that Mr. Browder’s four statements were false and

defamatory. Compl., ECF No. 1 at 9 ¶ 52. Mr. Akhmetshin denies

being a “Russian GRU officer, intelligence asset, or spy for the

Russian Federation or former Soviet Union.” Id. at 9 ¶ 53. And

Mr. Browder had “no good faith basis” for stating those

falsehoods, and he made “no effort to verify the truth of those

allegations . . . .” Id. at 10 ¶ 58. Mr. Akhmetshin claims that

“[Mr.] Browder’s defamatory statements against [him] were

clearly designed to undermine [his] credibility as a lobbyist in

Washington, D.C.” Id. at 11 ¶ 66. As a result, Mr. Akhmetshin

asserts that he has been labeled as a spy, and he has struggled

to obtain work. Id. at 12 ¶¶ 71-72. Thereafter, Mr. Browder

filed a motion to dismiss pursuant to Rules 12(b)(2) and

12(b)(6). 9 See Def.’s Mot. to Dismiss, ECF No. 20. Mr. Akhmetshin


9 Mr. Browder moves separately for dismissal under the Anti-SLAPP
Act, D.C. Code § 16-5502(a). See Def.’s Special Mot. to Dismiss,
ECF No. 19. Mr. Akhmetshin filed an opposition brief, see Pl.’s
Opp’n, ECF No. 23, and Mr. Browder filed a reply brief, see
Def.’s Reply, ECF No. 24. The United States Court of Appeals for
the District of Columbia Circuit (“D.C. Circuit”) has addressed
the issue of “whether a federal court exercising diversity
jurisdiction may apply the D.C. Anti–SLAPP Act’s special motion
to dismiss provision.” Abbas v. Foreign Policy Grp., LLC, 783
F.3d 1328, 1333 (D.C. Cir. 2015). The D.C. Circuit ruled that
“[t]he answer is no. Federal Rules of Civil Procedure 12 and 56
establish the standards for granting pre-trial judgment to
defendants in cases in federal court. A federal court must apply
those Federal Rules instead of the D.C. Anti–SLAPP Act’s special
                                   10
      Case 1:18-cv-01638-EGS Document 36 Filed 09/16/19 Page 11 of 36



filed the opposition brief, see Pl.’s Opp’n, ECF No. 22, and Mr.

Browder filed the reply brief, see Reply, ECF No. 26. 10 The

briefing is now complete, and the motions are ripe and ready for

the Court’s adjudication.

II.   Legal Standard

      Under Rule 12(b)(2), a defendant can move to dismiss a

lawsuit if the court lacks personal jurisdiction over the

defendant. Fed. R. Civ. P. 12(b)(2). A plaintiff bears the

burden of making a prima facie showing that the court has

personal jurisdiction over a defendant. Kurtz v. United States,

779 F. Supp. 2d 50, 51 (D.D.C. 2011). “A plaintiff must plead

specific facts providing a basis for personal jurisdiction[,]”

id., and a plaintiff cannot rely on merely conclusory



motion to dismiss provision.” Id. (emphasis added); see also
Fridman v. Bean LLC, No. CV 17-2041 (RJL), 2019 WL 231751, at *2
(D.D.C. Jan. 15, 2019) (“Abbas remains the controlling law in
our Circuit.”). Accordingly, this Court DENIES Mr. Browder’s
motion to dismiss under the Anti-SLAPP Act because “[t]he Court
continues to adhere to [the] view [in this Circuit] that
controlling precedent precludes the application of D.C.’s Anti–
SLAPP Act in federal court.” Cockrum v. Donald J. Trump for
President, Inc., 319 F. Supp. 3d 158, 165 n.2 (D.D.C. 2018)
(collecting cases).
10On February 14, 2019, Mr. Browder filed redacted versions of
the reply brief, the accompanying declaration, and an attachment
to the declaration on the docket without the Court’s permission.
See Min. Order of March 15, 2019. On March 12, 2019, the Court
issued a Sealed Minute Order that: (1) granted in part Mr.
Browder’s motion to file under seal certain book sales, ECF No.
25; and (2) granted Mr. Browder’s request to file under seal the
attachment to the declaration with the book sales. See Min.
Order of March 12, 2019.
                                    11
     Case 1:18-cv-01638-EGS Document 36 Filed 09/16/19 Page 12 of 36



allegations, Buesgens v. Brown, 567 F. Supp. 2d 26, 31 (D.D.C.

2008). Accordingly, to establish personal jurisdiction over a

defendant, the “plaintiff must allege specific acts connecting

[the] defendant with the forum[.]” Second Amendment Found. v.

U.S. Conf. of Mayors, 274 F.3d 521, 524 (D.C. Cir. 2001)

(quoting First Chicago Int’l v. United Exch. Co., 836 F.2d 1375,

1378 (D.C. Cir. 1988)).

     On a motion to dismiss for lack of personal jurisdiction, a

court may consider materials outside of the pleadings. Thompson

Hine LLP v. Smoking Everywhere Inc., 840 F. Supp. 2d 138, 141

(D.D.C. 2012), aff’d sub nom. Thompson Hine, LLP v. Taieb, 734

F.3d 1187 (D.C. Cir. 2013). “When considering whether personal

jurisdiction exists, the Court need not treat all of plaintiff’s

jurisdictional allegations as true.” Buesgens, 567 F. Supp. 2d

at 31. “Instead, the Court may receive and weigh affidavits and

any other relevant matter to assist it in determining the

jurisdictional facts.” Id. (citation and internal quotation

marks omitted). Any factual discrepancies should be resolved in

favor of the plaintiff. Id. The court “need not accept

inferences drawn by plaintiffs if such inferences are

unsupported by the facts[.]” Livnat v. Palestinian Auth., 851

F.3d 45, 56-57 (D.C. Cir. 2017) (citation omitted). 11


11Mr. Browder moves to dismiss for failure to state a claim
pursuant to Rule 12(b)(6). See Def.’s Mot. to Dismiss, ECF No.
                                   12
     Case 1:18-cv-01638-EGS Document 36 Filed 09/16/19 Page 13 of 36



III. Analysis

     As an initial matter, this Court must determine whether to

exercise personal jurisdiction over Mr. Browder, a non-resident

of the District of Columbia, by reference to the District of

Columbia’s long-arm statute and the Due Process Clause of the

Fourteenth Amendment to the United States Constitution. United

States v. Ferrara, 54 F.3d 825, 828 (D.C. Cir. 1995); see also

Bradley v. DeWine, 55 F. Supp. 3d 31, 39 (D.D.C. 2014) (“[T]he

defendant must qualify for either general or specific

jurisdiction under the relevant District of Columbia

statutes.”). “Under the District of Columbia long-arm statute, a

plaintiff has the burden of establishing a factual basis for the

exercise of personal jurisdiction over the defendant.”

Cellutech, Inc. v. Centennial Cellular Corp., 871 F. Supp. 46,

48 (D.D.C. 1994). For the reasons explained below, the Court

concludes that the District of Columbia’s long-arm statute does

not provide a basis for this Court to exercise specific or

general jurisdiction over Mr. Browder, and that Mr. Akhmetshin




20 at 1. The Court only addresses Mr. Browder’s motion to
dismiss for lack of personal jurisdiction under Rule 12(b)(2).
The Court does not reach Mr. Browder’s Rule 12(b)(6) arguments.
See App Dynamic ehf v. Vignisson, 87 F. Supp. 3d 322, 324
(D.D.C. 2015) (“Defendant raises three different grounds for
jettisoning the case: [1] lack of personal jurisdiction, [2]
lack of subject-matter jurisdiction, and [3] failure to state a
claim. The Court need look no farther than the first to grant
the Motion.”).
                                   13
     Case 1:18-cv-01638-EGS Document 36 Filed 09/16/19 Page 14 of 36



is not entitled to jurisdictional discovery.

     A. The Court Lacks Specific Jurisdiction Over Mr. Browder

     The Court first considers whether it may exercise specific

jurisdiction over Mr. Browder. Mr. Akhmetshin argues that this

Court has specific jurisdiction over Mr. Browder under the

relevant provision of the District of Columbia’s long-arm

statute because: (1) Mr. Browder has “numerous contacts” with

the District; (2) he has appeared in the District on “numerous

occasions to tell his version of events relating to the

Hermitage Tax Refund Scheme”; and (3) he has appeared in the

District “on many other occasions” to promote his book. Pl.’s

Opp’n, ECF No. 22 at 22. Mr. Browder contends that the basis for

his contacts in the District—“engaging in lobbying activities in

the District, including his appearances in the District to

testify before Congress and other United States government

agencies[,]” Def.’s Mot. to Dismiss, ECF No. 20 at 29—are

precluded by the “government contacts” doctrine, id. at 30. Mr.

Browder argues that Mr. Akhmetshin fails to allege that his

appearances in the District were “more than sporadic or

occasional[.]” Id. at 33. In response to Mr. Akhmetshin’s

argument that the Red Notice demonstrates that Mr. Browder was

regularly soliciting business or deriving substantial revenue

from the District, Mr. Browder points out that the “Red Notice

is inseparable from Mr. Browder’s advocacy relating to the

                                   14
     Case 1:18-cv-01638-EGS Document 36 Filed 09/16/19 Page 15 of 36



Magnitsky Act, as Plaintiff effectively concedes” and his

promotional activities for the book fall under the “government

contacts” exception. Def.’s Reply, ECF No. 26 at 14 (citing

Pl.’s Opp’n, ECF No. 22 at 11-12). Before addressing the

parties’ arguments in turn, the Court will explain the relevant

provision of the District of Columbia’s long-arm statute.

     Subsection (a)(4) of the District of Columbia’s long-arm

statute provides:

          A District of Columbia Court may exercise
          personal jurisdiction over a person, who acts
          directly or by an agent, as to a claim for
          relief arising from the person’s . . . causing
          tortious injury in the District of Columbia by
          an act or omission outside the District of
          Columbia if he [1] regularly does or solicits
          business, [2] engages in any other persistent
          course of conduct, or [3] derives substantial
          revenue from goods used or consumed, or
          services   rendered,   in  the   District   of
          Columbia[.]

D.C. Code § 13–423(a)(4). 12 This subsection “provides specific




12Mr. Browder argues that his alleged activities—his appearances
on television and radio programs as well as his attendance at
think tank and non-governmental organization (“NGO”) events in
the District—fail to establish jurisdiction under D.C. Code §
13-423 (a)(1) and (3). Def.’s Mot. to Dismiss, ECF No. 20 at 32.
Because Mr. Akhmetshin did not respond to that argument in his
opposition brief, see generally Pl.’s Opp’n, ECF No. 22, the
Court deems it as conceded. See Hopkins v. Women’s Div., Gen.
Bd. of Global Ministries, 284 F. Supp. 2d 15, 25 (D.D.C. 2003)
(“It is well understood in this Circuit that when a plaintiff
files an opposition to a dispositive motion and addresses only
certain arguments raised by the defendant, a court may treat
those arguments that the plaintiff failed to address as
conceded.”), aff’d, 98 F. App’x 8 (D.C. Cir. 2004).
                                   15
     Case 1:18-cv-01638-EGS Document 36 Filed 09/16/19 Page 16 of 36



jurisdiction over non-resident defendants whose tortious acts

outside the District of Columbia cause injury within the

District if [Mr. Browder] satisf[ies] one of the three

enumerated ‘plus factors’[.]” Lewy v. S. Poverty Law Ctr., Inc.,

723 F. Supp. 2d 116, 123 (D.D.C. 2010); see also Etchebarne-

Bourdin v. Radice, 982 A.2d 752, 755 (D.C. 2009) (explaining

that the “plus factors” are “required for the purpose of

ensuring that exercising jurisdiction over a defendant where the

claim for relief is based on conduct outside the forum comports

with due process”). The D.C. Circuit has made clear that “[t]he

‘something more’ or ‘plus factor’ does not itself supply the

basis for the assertion of [personal] jurisdiction, but it does

serve to filter out cases in which the inforum impact is an

isolated event and the defendant otherwise has no, or scant,

affiliations with the forum.” Crane v. Carr, 814 F.2d 758, 763

(D.C. Cir. 1987).

     Neither party disputes that Mr. Akhmetshin’s Complaint

fails to allege that Mr. Browder made the four challenged

statements in the District. See, e.g. Compl., ECF No. 1 at 2 ¶

12; Def.’s Mot. to Dismiss, ECF No. 20 at 28-29; Pl.’s Opp’n,

ECF No. 22 at 21. Mr. Akhmetshin argues that he satisfies the

first requirement of subsection (a)(4)—“causing tortious injury

in the District of Columbia by an act or omission outside the

District of Columbia[,]” D.C. Code § 13–423(a)(4) (emphasis

                                   16
     Case 1:18-cv-01638-EGS Document 36 Filed 09/16/19 Page 17 of 36



added)—because Mr. Browder’s statements constitute acts outside

of the District causing tortious injury to Mr. Akhmetshin within

the District where he resides and works. See Pl.’s Opp’n, ECF

No. 22 at 21. While Mr. Akhmetshin meets this first hurdle and

there is no dispute that the alleged defamatory statements were

made outside of the District, subsection (a)(4) “calls for

something more.” Crane, 814 F.2d at 763; see also D.C. Code §

13–423(a)(4). Mr. Akhmetshin must demonstrate that Mr. Browder:

(1) regularly does or solicits business; (2) engages in any

other persistent course of conduct; or (3) derives substantial

revenue from goods used or consumed, or services rendered, in

the District of Columbia. See D.C. Code § 13–423(a)(4); see also

Bigelow v. Garrett, 299 F. Supp. 3d 34, 47 (D.D.C. 2018)

(plaintiff bears the burden of showing either general or

specific jurisdiction). To meet the first and third prongs, Mr.

Akhmetshin points to Mr. Browder’s appearances in the District

to promote his book. See Compl., ECF No. 1 at 11 ¶ 60; see also

Pl.’s Opp’n, ECF No. 22 at 22-23, 27. Mr. Akhmetshin asserts

that Mr. Browder “derived substantial revenue from this

District, including but not limited to the promotion and sale of

his book and frequent media appearances.” Pl.’s Opp’n, ECF No.

22 at 27.

     It is undisputed that Mr. Browder traveled to the District

on at least three separate occasions to promote his book in

                                   17
     Case 1:18-cv-01638-EGS Document 36 Filed 09/16/19 Page 18 of 36



2015. See id. Mr. Browder submits a declaration from the

director of Hermitage Capital Management (UK) Limited attesting

that Mr. Browder himself did not derive any revenue from the

book’s sales in the District because the book generated revenue

for the publisher, Simon & Schuster, Inc., and the Hermitage

corporate entities. Def.’s Reply, ECF No. 26 at 15; see also

Decl. of Ivan Cherkasov (“Cherkasov Decl.”), ECF No. 26-1 at 1 ¶

5 (stating that “Simon & Schuster, Inc. and Hermitage

Entertainment Limited are the entities entitled to earn revenues

as a result of the sales of Red Notice”). Indeed, the declarant

avers that Mr. Browder does not personally own any property

rights in the book, and that the publisher controls the book

sales and advertising as a result of a book deal. Cherkasov

Decl., ECF No. 26-1 at 1 ¶¶ 3-4.

     Mr. Browder argues—and the Court agrees—that “this [C]ourt

may not exercise personal jurisdiction over [him] based on

revenues earned by Hermitage corporate entities.” Def.’s Reply,

ECF No. 26 at 15 (citing Wiggins v. Equifax Inc., 853 F. Supp.

500, 503 (D.D.C. 1994)); see also McFarlane v. Esquire Magazine,

74 F.3d 1296, 1300 (D.C. Cir. 1996) (“The writer is not the

publisher; [the writer’s] contacts must be assessed

separately.”). “[A]s a general rule, courts cannot exert

jurisdiction over individual corporate officers or employees

‘just because the court has jurisdiction over the

                                   18
     Case 1:18-cv-01638-EGS Document 36 Filed 09/16/19 Page 19 of 36



corporation[.]’” Kopff v. Battaglia, 425 F. Supp. 2d 76, 84

(D.D.C. 2006) (quoting Flocco v. State Farm Mut. Auto. Ins. Co.,

752 A.2d 147, 162 (D.C. 2000)). Mr. Akhmetshin does not allege

that this Court has jurisdiction over the Hermitage corporate

entities. See generally Compl., ECF No. 1. Neither does Mr.

Akhmetshin allege any facts as to Mr. Browder’s role in the

Hermitage corporate entities that would persuade this Court to

apply the requirement in Wiggins that “[p]ersonal jurisdiction

over the employees or officers of a corporation in their

individual capacities . . . be based on their personal contacts

with the forum and not their acts and contacts carried out

solely in a corporate capacity.” 853 F. Supp. at 503.

     The record does not support Mr. Akhmetshin’s conclusory

allegations that Mr. Browder was regularly doing or soliciting

business in the District or deriving “substantial” revenue from

the District through the promotion and sale of the book. 13 See

Parisi v. Sinclair, 806 F. Supp. 2d 93, 98 (D.D.C. 2011)

(granting motion to dismiss for lack of personal jurisdiction




13The Court rejects Mr. Akhmetshin’s argument that evidence of
the book sales in this District will establish the “substantial
revenue” prong. See Pl.’s Opp’n, ECF No. 22 at 31 n.14. Having
reviewed the sealed and redacted documents, see, e.g., Def.’s
Sealed Reply, ECF No. 32 at 15-16, 32-33, the financial
information with Hermitage Entertainment Limited’s total
revenues does not support Mr. Akhmetshin’s allegations that Mr.
Browder derives “substantial” revenue from the District in the
form of book sales. See D.C. Code § 13–423(a)(4).
                                   19
     Case 1:18-cv-01638-EGS Document 36 Filed 09/16/19 Page 20 of 36



where “plaintiffs’ conclusory allegations and lack of factual

evidence [did] not satisfy the statutory requirements” that the

defendant derived “substantial” revenue from the District). The

same is true for Mr. Akhmetshin’s allegations with respect to

Mr. Browder’s “frequent media appearances.” Pl.’s Opp’n, ECF No.

22 at 27. Mr. Akhmetshin makes bare assertions that Mr. Browder

conducted or solicited business in the District and that Mr.

Browder derived revenue from the District through his media

appearances. See id.; see also Atlantigas Corp. v. Nisource,

Inc., 290 F. Supp. 2d 34, 42 (D.D.C. 2003) (“[P]laintiff must

allege specific facts on which personal jurisdiction can be

based; it cannot rely on conclusory allegations.”). The Court

therefore finds that Mr. Akhmetshin’s allegations fail to show

that Mr. Browder conducted or solicited business in the District

or that he derived any revenue from the District.

     The question remains whether Mr. Akhmetshin has shown that

Mr. Browder engaged in “any other persistent course of conduct”

in the District. D.C. Code § 13–423(a)(4). The core of Mr.

Akhmetshin’s allegations is that Mr. Browder’s persistent course

of conduct in the District forms the basis for specific

jurisdiction under subsection (a)(4). See Pl.’s Opp’n, ECF No.

22 at 23, 27-30; see also Compl., ECF No. 1 at 4 ¶ 23, 10-11 ¶

59, 11 ¶ 61. The Complaint asserts that Mr. Browder provided

testimony to a federal commission and committees in the United

                                   20
     Case 1:18-cv-01638-EGS Document 36 Filed 09/16/19 Page 21 of 36



States House of Representatives and the Senate between 2009 and

2017. Compl., ECF No. 1 at 10-11 ¶ 59(a)-(3). Mr. Akhmetshin

points out that “[Mr.] Browder has continued to travel to this

District well after the passage of the Magnitsky Act –

ostensibly for purposes of lobbying the U.S. government.” Pl.’s

Opp’n, ECF No. 22 at 23; see also Decl. of Michael Tremonte

(“Tremonte Decl.”), ECF No. 22-1 at 1 ¶ 4. Mr. Akhmetshin argues

that Mr. Browder’s twelve media appearances in the District show

that he has engaged in a persistent course of conduct in the

District. See Pl.’s Opp’n, ECF No. 22 at 27-28. Mr. Akhmetshin

cites Blumenthal v. Drudge, 992 F. Supp. 44, 57 (D.D.C. 1998),

but his reliance on that case is misplaced. See id. at 27.

     In Blumenthal, the court held that it had specific

jurisdiction under D.C. Code § 13-423(a)(4) over a California

resident who had allegedly published defamatory statements about

two White House employees on the “Drudge Report,” a gossip

website. Id. at 57. In that case, the non-resident defendant

created the Drudge Report and traveled to the District “once for

a C–SPAN interview that was for the express purpose of promoting

the Drudge Report.” Id. at 54. The court concluded that the

“circumstances presented by [that] case warrant[ed] the exercise

of personal jurisdiction” for six reasons:

          (1) the interactivity of the web site between
          the defendant Drudge and District residents;
          (2) the regular distribution of the Drudge

                                   21
     Case 1:18-cv-01638-EGS Document 36 Filed 09/16/19 Page 22 of 36



          Report via AOL, e-mail and the world wide web
          to    District    residents;   (3)    Drudge’s
          solicitation and receipt of contributions from
          District residents; (4) the availability of
          the web site to District residents 24 hours a
          day; (5) defendant Drudge’s interview with C–
          SPAN; and (6) defendant Drudge’s contacts with
          District residents who provide gossip for the
          Drudge Report.

Id. at 57. Here, Mr. Akhmetshin argues that the Court should

exercise specific jurisdiction over Mr. Browder because Mr.

Browder’s “many media appearances” in the District present a

stronger case than the non-resident in Blumenthal who sat for

one interview in the District. Pl.’s Opp’n, ECF No. 22 at 27-28

(emphasis in original). But Mr. Browder argues that Blumenthal

is distinguishable from this case because the non-resident

defendant in Blumenthal had contacts in the District that were

commercial in nature, whereas Mr. Browder’s appearances in the

District were to “advance his lobbying and advocacy

activities[.]” Def.’s Reply, ECF No. 26 at 18. The Court agrees.

Unlike in this case, the non-resident defendant in Blumenthal

did not have contacts with the government for the purpose of

lobbying members of Congress or testifying before Congress. See

992 F. Supp. at 57.

     In this case, Mr. Browder invokes the “government contacts”

exception to the District of Columbia’s long-arm statute. Def.’s

Mot. to Dismiss, ECF No. 20 at 27-28. Under that exception, the

“mere entry [into the District] by non-residents for the purpose

                                   22
     Case 1:18-cv-01638-EGS Document 36 Filed 09/16/19 Page 23 of 36



of contacting federal government agencies cannot serve as a

basis for in personam jurisdiction[.]” Rose v. Silver, 394 A.2d

1368, 1370 (D.C. 1978); see also Dooley v. United Techs. Corp.,

803 F. Supp. 428, 434 (D.D.C. 1992) (“The government contacts

exception precludes the assertion of personal jurisdiction over

a non-resident whose only contacts with the District of Columbia

are for purposes of dealing with a federal agency or

Congress.”). This “exception is intended to (1) protect the

right of citizens to freely access and petition the government

and (2) prevent the District of Columbia from becoming a

national judicial center based solely upon parties’ contacts

with the federal government.” Lewy, 723 F. Supp. 2d at 126

(citing Envtl. Research Int’l v. Lockwood Greene Eng’rs, 355

A.2d 808, 813 (D.C. 1976)). Mr. Browder argues that his

activities of lobbying for federal legislation and testifying

before legislative bodies cannot confer specific jurisdiction

over him because such federal government contacts fall squarely

within the “government contacts” exception. See Def.’s Mot. to

Dismiss, ECF No. 20 at 27-28, 30-31. Mr. Akhmetshin responds

that this “judicially-crafted exception” does not apply to Mr.

Browder, Pl.’s Opp’n, ECF No. 22 at 23, because: (1) the

“government contacts” exception is a doctrine rooted in the

First Amendment; and (2) Mr. Browder has no First Amendment

right to petition the U.S. government given his status as a non-

                                   23
     Case 1:18-cv-01638-EGS Document 36 Filed 09/16/19 Page 24 of 36



U.S. citizen, id. at 24-25. Mr. Akhmetshin points out that Mr.

Browder fails to cite binding authority that applies this

exception to “a nonresident alien’s government contacts with the

U.S. government.” Id. at 26.

     The Court is not persuaded by Mr. Akhmetshin’s arguments.

Mr. Akhmetshin correctly notes that “‘[t]he scope of the

government contacts exception is unsettled’ in some respects[.]”

Pl.’s Opp’n, ECF No. 22 at 24 (quoting Companhia Brasileira

Carbureto de Calicio v. Applied Indus. Materials Corp., 640 F.3d

369, 371 (D.C. Cir. 2011)); see also Shaheen v. Smith, 994 F.

Supp. 2d 77, 85 (D.D.C. 2013) (discussing the “confusion in the

lower[ ] courts as to the precise limit of the doctrine”). 14 Mr.

Browder does not disagree that the scope is unresolved. See

Def.’s Reply, ECF No. 26 at 11. That being said, “[i]t is by no

means established that the government contacts rule is in fact

limited to activities that implicate the First Amendment.” Robo-

Team NA, Inc. v. Endeavor Robotics, 313 F. Supp. 3d 19, 25

(D.D.C. 2018). Furthermore, the D.C. Circuit and courts in this




14The Court observes that there is an exception to the
“government-contacts” exception: fraudulent petitions to the
government. See Companhia Brasileira Carbureto De Calcio v.
Applied Indus. Materials Corp., 35 A.3d 1127, 1130-34 (D.C.
2012); see also Pl.’s Opp’n, ECF No. 22 at 24-25. While Mr.
Akhmetshin’s opposition brief mentions this exception, the Court
need not address this narrow exception because Mr. Akhmetshin
does not argue that it applies here. See Pl.’s Opp’n, ECF No. 22
at 24-25.
                                   24
     Case 1:18-cv-01638-EGS Document 36 Filed 09/16/19 Page 25 of 36



jurisdiction have applied the “government contacts” exception to

non-resident aliens. See, e.g., Stabilisierungsfonds fur Wein v.

Kaiser Stuhl Wine Distribs. Pty. Ltd., 647 F.2d 200, 205, n.11

(D.C. Cir. 1981) (noting that “[w]e do not rest any part of our

decision [with regards to personal jurisdiction] on the

Australians’ contacts with federal offices” in light of the

“government contacts” exception); LG Display Co. v. Obayashi

Seikou Co., 919 F. Supp. 2d 17, 26-27 (D.D.C. 2013) (holding

that a Japanese citizen’s frequent appearances before the U.S.

Patent and Trademark Office did not constitute engaging in a

“persistent course of conduct” under D.C. Code § 13–423(a)(4)).

     Mr. Browder’s “contacts with government agencies do not

enter the jurisdictional calculus.” LG Display Co., 919 F. Supp.

2d at 27. Mr. Browder argues—and the Court agrees—that his

contacts with the District for “purposes of lobbying or

advocating for justice for [Mr.] Magnitsky, including the

Magnitsky Act” are excluded from the jurisdictional analysis

under the “government contacts” exception. 15 Def.’s Reply, ECF


15The Court agrees with Mr. Browder that the “government
contacts” exception applies to his activities concerning the
book because those activities were closely related to his
advocacy of the Magnitsky Act and his lobbying efforts. See
Def.’s Reply, ECF No. 26 at 14; see also Pl.’s Opp’n, ECF No. 22
at 11-12, 23. Indeed, Mr. Akhmetshin alleges that Mr. Browder
published the book to purportedly “tell the truth about the
Hermitage Tax Refund Scheme and the Magnitsky affair[,]” Compl.,
ECF No. 1 at 11 ¶ 60, and Mr. Akhmetshin points to Mr. Browder’s
appearances at book events in the District in 2015, see Pl.’s
                                   25
     Case 1:18-cv-01638-EGS Document 36 Filed 09/16/19 Page 26 of 36



No. 26 at 13. As such, the Complaint’s list of Mr. Browder’s

testimony before the federal commission and Congress from 2009

to 2017 does not confer specific jurisdiction over Mr. Browder.

See Compl., ECF No. 1 at 10-11 ¶ 59(a)-(e). Neither does Mr.

Akhmetshin’s list of Mr. Browder’s media appearances in the

District between 2012 and 2018 form a basis for specific

jurisdiction, see Pl.’s Opp’n, ECF No. 22 at 28, because the

“government contacts” exception applies to a non-resident

defendant who “concerns [himself] with federal legislation,

regulations, and policies” in an effort to “advance [the non-

resident defendant’s federal] policy agenda,” United

Therapeutics Corp. v. Vanderbilt Univ., 278 F. Supp. 3d 407, 418

(D.D.C. 2017).

     One of Mr. Browder’s media interviews was related to his

testimony before the United States Helsinki Commission, and the

other eleven interviews concerned the Magnitsky Act. See Def.’s

Reply, ECF No. 26 at 16-17. 16 While it is true that some of those


Opp’n, ECF No. 22 at 22, 27. On the same day that Mr. Browder
appeared at a book event in the District, see Pl.’s Opp’n, ECF
No. 22 at 27, Mr. Browder testified before a subcommittee of the
House Committee on Foreign Affairs, see Compl., ECF No. 1 at 10
¶ 59(c).
16The Court observes that “[t]he Commission on Security and
Cooperation in Europe, also known as the U.S. Helsinki
Commission, is an independent commission of the U.S. Federal
Government.” Comm’n on Sec. & Cooperation in Europe, About the
Commission on Security and Cooperation in Europe,
https://www.csce.gov/about-commission-security-and-cooperation-
europe (last visited Sept. 10, 2019).
                                   26
       Case 1:18-cv-01638-EGS Document 36 Filed 09/16/19 Page 27 of 36



interviews took place after the enactment of the Magnitsky Act,

see id., it is also true that Mr. Akhmetshin embarked on a

lobbying campaign in the District to remove Mr. Magnitsky’s name

from the Magnitsky Act, see Compl., ECF No. 1 at 6 ¶ 34; see

also Hermitage Letter, Ex. E, ECF No. 20-9 at 2 (stating

“[t]here is an ongoing lobbying campaign to repeal the Magnitsky

Act” and “rewrite the history of the Magnitsky story”). The

Court therefore finds that Mr. Browder’s post-Magnitsky Act

contacts were intended to challenge any efforts to repeal that

federal law. See United Therapeutics Corp., 278 F. Supp. 3d at

418.

       Finally, Mr. Akhmetshin points out that Mr. Browder has

traveled to the District on several occasions for certain

engagements (i.e. dinner, reception, meetings, private event,

and funeral) between 2009 and 2018. See Pl.’s Opp’n, ECF No. 22

at 29-30. Mr. Akhmetshin notes that Mr. Browder retained a law

firm with an office in the District, Mr. Browder sent two demand

letters to NBC Universal regarding a published article, and Mr.

Browder stated in a telephone conversation the he would pursue

legal action against a museum located in the District. See id.

at 29. Courts in this jurisdiction have held that such contacts

do not warrant the exercise of specific personal jurisdiction

over a non-resident defendant. See, e.g., Son v. Kim, No. 05-

2318 (JR), 2007 WL 950085, at *2 (D.D.C. Mar. 28, 2007)

                                     27
     Case 1:18-cv-01638-EGS Document 36 Filed 09/16/19 Page 28 of 36



(“Maintaining non-commercial contact with old friends and

supporters is not a ‘persistent course of conduct.’”); Burman v.

Phoenix Worldwide Indus., Inc., 437 F. Supp. 2d 142, 154 (D.D.C.

2006) (concluding that defendant’s “telephone calls to the

District of Columbia [did] not provide a proper basis for th[e]

[c]ourt to exercise personal jurisdiction”); Staton v. Looney,

704 F. Supp. 303, 305 (D.D.C. 1989) (declining to exercise

personal jurisdiction over the defendants because they were not

“subject to [the] [c]ourt’s jurisdiction solely by virtue of

having retained a lawyer for the purpose of filing the present

motion to dismiss”).

     Mr. Akhmetshin has failed to demonstrate that Mr. Browder’s

other travel to the District was not merely sporadic or

occasional. See Lewy, 723 F. Supp. 2d at 124 (“Occasional travel

to the District is also insufficient” to constitute a

“persistent course of conduct”); see also Am. Ass’n of Cruise

Passengers v. Cunard Line, Ltd., 691 F. Supp. 379, 381 (D.D.C.

1987) (finding that plaintiff failed to meet its burden of

establishing a basis for personal jurisdiction over defendant

under the long-arm statute where the contacts were, inter alia,

“entirely of sporadic attendance at trade association meetings

held in the District”). Accordingly, the Court will not exercise

personal jurisdiction over Mr. Browder under D.C. Code § 13–



                                   28
      Case 1:18-cv-01638-EGS Document 36 Filed 09/16/19 Page 29 of 36



423(a)(4). 17

     B. The Court Lacks General Jurisdiction Over Mr. Browder

     The Court next considers whether Mr. Akhmetshin has met his

burden of demonstrating that this Court has general jurisdiction

over Mr. Browder. See West v. Holder, 60 F. Supp. 3d 190, 193-94

(D.D.C. 2014) (citing D.C. Code § 13-422), aff’d sub nom. West

v. Lynch, 845 F.3d 1228 (D.C. Cir. 2017). Under Section 13-422

of the D.C. Code, “[a] District of Columbia court may exercise

personal jurisdiction over a person domiciled in, organized

under the laws of, or maintaining his or its principal place of

business in, the District of Columbia as to any claim for

relief.” D.C. Code § 13-422. To establish general jurisdiction,

a plaintiff must demonstrate that a defendant’s contacts with

the forum state are “so constant and pervasive as to render [it]

essentially at home in the forum State”. Daimler AG v. Bauman,




17The Court takes judicial notice of a defamation lawsuit filed
against Mr. Browder in the United Kingdom, see Karpov v. Browder
[2013] EWHC 3071 (QB) ¶¶ 138-46, but the Court declines to take
judicial notice of the outcome of that proceeding. See TMF Tr.
Ltd. v. M/T Megacore Philomena, No. CV 17-09010 AGR, 2018 WL
6266593, at *2 (C.D. Cal. Oct. 30, 2018) (“[T]he court may take
judicial notice that the documents were filed in a foreign
proceeding[,]” but the court will not “take judicial notice of
the facts and outcomes in those proceedings.”). Mr. Akhmetshin’s
argument—that this Court should exercise personal jurisdiction
over Mr. Browder because “[i]f [Mr.] Browder cannot be sued
here, where [Mr.] Akhmetshin lives, then he likely cannot be
sued anywhere[,]” Pl.’s Opp’n, ECF No. 22 at 32—is unavailing.
Mr. Akhmetshin cites no D.C. Circuit precedent to support his
position.
                                    29
     Case 1:18-cv-01638-EGS Document 36 Filed 09/16/19 Page 30 of 36



571 U.S. 117, 122 (2014) (citation and internal quotation marks

omitted). “For an individual, the paradigm forum for the

exercise of general jurisdiction is the individual’s

domicile[.]” Id. at 137 (citation and internal quotation marks

omitted).

     Here, Mr. Akhmetshin does not allege that Mr. Browder is

domiciled in the District. See id. To the contrary, Mr.

Akhmetshin alleges that Mr. Browder resides in the United

Kingdom. Compl., ECF No. 1 at 2 ¶ 10; see also Pl.’s Opp’n, ECF

No. 22 at 25 (“As [Mr.] Browder himself has explained, Britain

is his ‘home’ because he prefers the British legal system.”).

The Court therefore finds that Mr. Browder “is not domiciled in

the District of Columbia, so the Court may not exercise general

jurisdiction over him under the relevant D.C. statute.” West, 60

F. Supp. 3d at 193-94 (citing D.C. Code § 13–422); see also

Gomez v. Aragon, 705 F. Supp. 2d 21, 24 (D.D.C. 2010) (“There is

no personal jurisdiction over the defendants in the District of

Columbia based on their domicile, as they are all ‘citizens of

the State of New Mexico.’” (citation omitted)).

     “A defendant’s contacts within the District under Section

13–422 must be ‘continuous and systematic’ in order for the

defendant to be forced to defend a suit arising out of any

subject matter unrelated to the defendant’s activities within

the District.” Bigelow, 299 F. Supp. 3d at 43 (citation

                                   30
     Case 1:18-cv-01638-EGS Document 36 Filed 09/16/19 Page 31 of 36



omitted). Because Mr. Browder’s contacts with the District arise

out of his lobbying, advocacy of the Magnitsky Act, and

Congressional testimony, those activities are exempted for

personal jurisdiction purposes under the “government contacts”

exception. See id.; see also Cellutech, Inc., 871 F. Supp. at 50

(holding that the “government contacts” exception “precludes the

assertion of personal jurisdiction over a nonresident whose only

contacts with the District of Columbia are for purposes of

dealing with a federal agency or Congress” (citation omitted)).

The Court therefore finds that Mr. Browder’s contacts are not

“continuous and systemic” to warrant the exercise of general

jurisdiction under D.C. Code § 13-422. Accordingly, the Court

GRANTS Mr. Browder’s motion to dismiss for lack of personal

jurisdiction.

     C. The Court Denies Mr. Akhmetshin’s Request for Discovery

     Mr. Akhmetshin requests limited jurisdictional discovery

“[i]f the Court remains unconvinced that [Mr.] Browder’s

contacts with this District satisfy § 13-423(a)(4)[.]” Pl.’s

Opp’n, ECF No. 22 at 31. Mr. Browder argues that this Court

should reject the request for jurisdictional discovery because

“[Mr. Akhmetshin] has not established that discovery into Mr.

Browder’s travels to D.C. will ‘enable’ him to show that the

Court has jurisdiction over Mr. Browder.” Def.’s Reply, ECF No.

26 at 19.

                                   31
     Case 1:18-cv-01638-EGS Document 36 Filed 09/16/19 Page 32 of 36



     “It is well established that the ‘district court has broad

discretion in its resolution of [jurisdictional] discovery

problems.’” FC Inv. Grp. LC v. IFX Markets, Ltd., 529 F.3d 1087,

1093 (D.C. Cir. 2008) (quoting Naartex Consulting Corp. v. Watt,

722 F.2d 779, 788 (D.C. Cir. 1983)). “Although discovery should

be granted freely, it can be denied when the plaintiff has

failed to present facts that could establish jurisdiction.”

Acker v. Royal Merchant Bank & Fin. Co., No. 98-392, 1999 WL

1273476, at *5 (D.D.C. Feb. 10, 1999) (citing Caribbean Broad.

Sys., Ltd. v. Cable & Wireless PLC, 148 F.3d 1080, 1089-90 (D.C.

Cir. 1998)). “[I]n order to get jurisdictional discovery a

plaintiff must have at least a good faith belief that such

discovery will enable it to show that the court has personal

jurisdiction over the defendant.” Caribbean Broad., 148 F.3d at

1090. “[A] request for jurisdictional discovery cannot be based

on mere conjecture or speculation.” FC Inv. Grp., 529 F.3d at

1094. “Therefore, a plaintiff must include some facts about what

additional discovery could produce.” Shaheen v. Smith, 994 F.

Supp. 2d 77, 89 (D.D.C. 2013) (emphasis in original). “Where

there is no showing of how jurisdictional discovery would help

plaintiff discover anything new, ‘it [is] inappropriate to

subject [defendants] to the burden and expense of discovery.’”

Atlantigas Corp., 290 F. Supp. 2d at 53 (quoting COMSAT Corp. v.

Finshipyards S.A.M., 900 F. Supp. 515, 524 n. 4 (D.D.C. 1995)).

                                   32
     Case 1:18-cv-01638-EGS Document 36 Filed 09/16/19 Page 33 of 36



     To support his request for jurisdictional discovery in this

case, Mr. Akhmetshin cites Pinkett v. Dr. Leonard’s Healthcare

Corp., No. CV 18-1656 (JEB), 2018 WL 5464793, at *5 (D.D.C. Oct.

29, 2018). See Pl.’s Opp’n, ECF No. 22 at 31. In that case, the

court permitted jurisdictional discovery and found that the

plaintiff “manifest[ed] a good-faith belief that she [could]

demonstrate purposeful availment by discovering the nature and

extent of the business that [an out-of-state manufacturer]

‘regularly conduct[ed] and solicit[ed]’ in the District through

its distributors.” Pinkett, 2018 WL 5464793, at *5 (citation

omitted). The court explained that the placement of the

manufacturer’s products into the stream of commerce could

possibly demonstrate that the manufacturer targeted the District

in a particular way. Id. Mr. Akhmetshin’s reliance on Pinkett is

misplaced.

     One of Mr. Akhmetshin’s requested areas for discovery is

Mr. Browder’s book sales in the District. Pl’s Opp’n, ECF No. 22

at 31. Mr. Akhmetshin’s request for such information is moot,

however, because Mr. Akhmetshin has already received information

about the book sales. See Cherkasov Decl., ECF No. 26-1 at 2 ¶

6. Nonetheless, the declaration accompanying Mr. Browder’s reply

brief makes clear that the publisher, rather than Mr. Browder,

made “sales decisions” that included “where to sell the book,

how many copies each state or store receives, and how the book

                                   33
     Case 1:18-cv-01638-EGS Document 36 Filed 09/16/19 Page 34 of 36



is advertised.” Id. at 1 ¶ 4. Thus, Mr. Akhmetshin has not shown

that discovery will reveal the nature and extent of Mr.

Browder’s efforts to target the District through the book.

     With respect to Mr. Akhmetshin’s request for discovery

about Mr. Browder’s personal appearances in the District, Mr.

Browder contends that Mr. Akhmetshin cannot show a good faith

belief that jurisdictional discovery will enable him to

demonstrate that the Court has personal jurisdiction over Mr.

Browder because Mr. Browder’s contacts are subject to the

“government contacts” exception. Def.’s Reply, ECF No. 26 at 19-

20. To support his position, Mr. Browder relies on Savage v.

Bioport, Inc., 460 F. Supp. 2d 55, 63 (D.D.C 2006). Id. at 19.

In Savage, the court held that the defendant’s contracts to sell

certain vaccines to the United States Department of Defense

(“DoD”) did not confer personal jurisdiction due to the

“government contacts” principle. 460 F. Supp. 2d at 62. The

court found that the defendant’s “contacts with DoD were made in

an attempt to influence government action to purchase [a

product]; therefore, its contacts [were] excluded by the

government contacts principle from establishing jurisdiction in

the District of Columbia.” Id. The court denied the plaintiff’s

request for jurisdictional discovery because, inter alia, “it

[was] implausible that any additional discovery would be

sufficient to establish general jurisdiction in the District”

                                   34
     Case 1:18-cv-01638-EGS Document 36 Filed 09/16/19 Page 35 of 36



and “the government contacts principle would apply to [the

defendant’s] other contacts beyond those with DoD.” Id. at 63

(emphasis added).

     Here, Mr. Akhmetshin is in a similar position as the

plaintiff in Savage who failed to show that discovery would lead

to the court exercising personal jurisdiction over the

defendant. See id. Mr. Akhmetshin has not demonstrated a “good

faith belief” that Mr. Browder’s personal appearances in the

District would establish personal jurisdiction because “the

government contacts principle would exclude [them] from the

personal jurisdiction calculus.” NBC-USA Hous., Inc. Twenty-Six

v. Donovan, 741 F. Supp. 2d 55, 61 (D.D.C. 2010) (citing Savage,

460 F. Supp. 2d at 63). Mr. Akhmetshin’s request—to take

discovery concerning Mr. Browder’s personal appearances in the

District, Pl.’s Opp’n, ECF No. 22 at 31—“provide[s] no further

allegations as to what specific contacts [he] believe[s] exist,

beyond those in the complaint.” Capel v. Capel, 272 F. Supp. 3d

33, 42 (D.D.C. 2017); see also Robo-Team NA, Inc., 313 F. Supp.

3d at 27 (denying jurisdictional discovery because plaintiff

“ha[d] not demonstrated a more than speculative basis for

believing that discovery would establish [the court’s]

jurisdiction over the claims stated in its Complaint.”). The

Court therefore finds that Mr. Akhmetshin has failed to show

that jurisdictional discovery is warranted in this case. Cf.

                                   35
      Case 1:18-cv-01638-EGS Document 36 Filed 09/16/19 Page 36 of 36



Atlantigas Corp., 290 F. Supp. 2d at 53 (denying plaintiff’s

jurisdictional discovery request “to confirm that the . . .

[d]efendants have customers in the District of Columbia or

otherwise ‘transact business’ in the District of Columbia”

because “such generalized predictions are not enough to justify

jurisdictional discovery”). Accordingly, the Court DENIES Mr.

Akhmetshin’s request for jurisdictional discovery. 18

IV.   Conclusion

      For the reasons set forth above, the Court GRANTS Mr.

Browder’s Motion to Dismiss for lack of personal jurisdiction

under Rule 12(b)(2), DENIES Mr. Browder’s Motion to Dismiss

under the Anti-SLAPP Act, and DENIES Mr. Akhmetshin’s request

for jurisdictional discovery. The Court DISMISSES WITHOUT

PREJUDICE this case. A separate Order accompanies this

Memorandum Opinion.

      SO ORDERED.

Signed:    Emmet G. Sullivan
           United States District Judge
           September 16, 2019




18The Court DENIES Mr. Browder’s request for the Court to
dismiss the case with prejudice. Def.’s Mot. to Dismiss, ECF No.
20 at 1. See Houlahan v. Brown, 979 F. Supp. 2d 86, 90 n.5
(D.D.C. 2013) (“Dismissal is without prejudice because the Court
did not reach the merits of Plaintiff’s claims.”). Therefore,
the Court DISMISSES WITHOUT PREJUDICE this action.
                                    36
